DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1 – 4, 6 – 8, and 10 – 11 have been amended. Claims 5, 9, and 12 are as previously presented. Claim 13 is new. Therefore, claims 1 – 13 are currently pending and have been considered below.

Response to Amendment
	The amendment filed on January 7, 2022 has been entered.

Claim Objections
As stated in the non-final rejection dated July 8, 2021, claim 7 is objected to because of the following informalities: claim 7 recites, “at list” in line 1. This should be replaced with “at least”. Appropriate correction is required.

Claim Interpretation
Applicant has amended claim 1 to recite, “A device for dispensing a liquid beverage” instead of “A device for dispensing a cooled beverage,” and to recite, “a dispenser that dispenses the downstream-cooled solution to the atmosphere, as the liquid beverage at a temperature that is below the freezing point” instead of “a dispenser that dispenses the downstream-cooled solution to the atmosphere, as the cooled beverage at a temperature that is below the freezing point.” Applicant has stated that a “semifrozen” beverage should not be considered a liquid (please see the Response to Arguments section below). However, Applicant’s has also stated “The PHOSITA further understands “beverage” means “any potable liquid, especially one other than water, as tea, coffee, beer, or milk.” See http://www.dictionary.com/browse/beverage” [Applicant’s remarks, page 4]. Therefore, Applicant’s beverage” reads on the term “liquid beverage.” Furthermore, liquid is defined as "flowing freely like water; fluid; not solid" [www.dict.org]. While Cornelius (US 3,608,779) discloses wherein the beverage comprises a semifrozen / slushy form, the beverage of Cornelius is still considered "liquid" because it flows through the dispensing portion into a vessel. In other words, the dispensed beverage of Cornelius is fluid (flows), and is thus considered a liquid beverage.
In addition to the rejection below wherein the scope of “liquid beverage” is interpreted as including a “semifrozen beverage,” the Examiner also makes a rejection based on an interpretation wherein the scope of “liquid beverage” does not necessarily include a “semifrozen beverage.” In this rejection, the Examiner describes that the apparatus of Cornelius (US 3,608,779) is capable of dispensing a liquid beverage that is not necessarily “semifrozen.”

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14 – 19, respectively, of U.S. Patent No. 10,053,530. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are anticipated by the corresponding claims of US 10,053,350. The table below shows the corresponding claims, wherein the bold text indicates language common to the instant claims and the claims of US 10,053,350.
16/041,714 (Instant Application)
US 10,053,350 (Reference Patent)
1. A device for dispensing a liquid beverage comprising a diluent having a freezing point at STP, the device comprising: 
	a mixer configured to mix the diluent with a concentrate to make a diluted solution; 
	a downstream cooler that cools the diluted solution to below the freezing point; and 
	a dispenser that dispenses the downstream-cooled solution to the atmosphere, as the liquid beverage at a temperature that is below the freezing point.
14. A device for dispensing a cooled liquid beverage, the cooled liquid beverage comprising a liquid diluent having a freezing point at STP, the device comprising: 
	an upstream cooler that pre-cools a supply of the liquid diluent to a temperature above the freezing point to make a pre-cooled liquid diluent; 
	a mixer configured to mix the pre-cooled liquid diluent with a concentrate to make a diluted liquid solution; 
	a downstream cooler that cools the diluted liquid solution to below the freezing point to make a downstream-cooled liquid solution; 
	a carbonator fluidly disposed between the mixer and the downstream cooler; 
	a dispenser that dispenses the downstream-cooled liquid solution to the atmosphere, as the cooled liquid beverage at a temperature that is below the freezing point; and 
	a pump functionally disposed between the mixer and the carbonator.
further comprising an upstream cooler that pre-cools a supply of the diluent to a temperature above the freezing point and a tank that temporarily holds the pre-cooled diluent.
15. The device of claim 14, further comprising a tank that temporarily holds the pre-cooled liquid diluent.
3. The device of claim 1, further comprising a carbonator fluidly disposed between the mixer and the downstream cooler, wherein the carbonator is cooled by the downstream cooler.
16. The device of claim 14, further comprising a carbonator cooled by the downstream cooler.
4. The device of claim 1, further comprising a carbonator fluidly disposed between the mixer and the downstream cooler, wherein the carbonator is cooled by an intermediate cooler.
17. The device of claim 14, further comprising a carbonator cooled by an intermediate cooler.	
5. The device of claim 1, wherein the downstream cooler comprises a cold plate.
18. The device of claim 14, wherein the downstream cooler comprises a cold plate.
6. The device of claim 1, further comprising electronics that maintains the liquid beverage dispensed through the dispenser within a temperature range of no more than 3°C.
19. The device of claim 14, further comprising electronics that maintains the cooled liquid beverage dispensed through the dispenser within a temperature range of no more than3°C.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claims 1 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cornelius (US 3,608,779).

In the following rejection of claim 1, the scope of the term “liquid beverage” is interpreted as including a “semifrozen beverage,” as described in the Claim Interpretation section above.
Regarding claim 1, Cornelius discloses a device for dispensing a liquid beverage comprising a diluent having a freezing point at STP, the device comprising: 
a mixer configured to mix the diluent (the diluent is water from a water supply (see Fig. 1)) with a concentrate to make a diluted solution (element 12 is “carbonator-blender 12” [Col. 2, lines 31-32]; Fig. 1 shows water from line 18 and syrup from line 4 entering carbonator-blender 12, indicating element 12 functions as a mixer/blender); 
a downstream cooler that cools the diluted solution to below the freezing point (Fig. 1, the diluted solution travels through product line 11 (“In order to produce the semifrozen carbonated beverage, there is initially provided through a fluid conduit or product line 11 a suitable preliminary product having the desired amount of carbonation and degree of sweetness” [Col. 2, lines 20-23]) and is cooled by refrigeration system 42 in freezing chamber 37; “ice begins to form in the freezing chamber 37” [Col. 3, line 39]; “the product begins to freeze” [Col. 3, lines 56-57]); and
a dispenser that dispenses the downstream-cooled solution to the atmosphere (dispenser comprising “dispensing valve 48” [Col. 3, line 75]), as the liquid beverage at a temperature that is below the freezing point (see above; additionally, “dispensing a semifrozen carbonated beverage” [Title]).
Additionally, it is noted that claim 1 recites functional limitations drawn toward the intended use or manner of operating the claimed apparatus. The functional limitations are: “for dispensing a liquid beverage comprising a diluent having a freezing point at STP,” “configured to mix the diluent with a concentrate to make a diluted solution,” “cools the diluted solution to below the freezing point,” and “that dispenses the downstream-cooled solution to the atmosphere as the liquid beverage at a temperature that is below the freezing point.” When the cited prior art teaches all of the positively recited structure of the claimed apparatus, it will be held that the prior art apparatus is capable of performing all of the 

The rejection below is presented as an alternative to the above rejection of claim 1. In the following rejection of claim 1, the scope of “liquid beverage” does not necessarily include a “semifrozen beverage,” as described in the Claim Interpretation section above. In this case, the apparatus of Cornelius (US 3,608,779) is capable of dispensing a liquid beverage that is not necessarily “semifrozen.”
Regarding claim 1, Cornelius discloses a device for dispensing a liquid beverage comprising a diluent having a freezing point at STP, the device comprising: 
a mixer configured to mix the diluent (the diluent is water from a water supply (see Fig. 1)) with a concentrate to make a diluted solution (element 12 is “carbonator-blender 12” [Col. 2, lines 31-32]; Fig. 1 shows water from line 18 and syrup from line 4 entering carbonator-blender 12, indicating element 12 functions as a mixer/blender); 
a downstream cooler (refrigeration system 42 that cools freezing chamber 37) that cools the diluted solution to below the freezing point (“ice begins to form in the freezing chamber 37” [Col. 3, line 39]; “the product begins to freeze” [Col. 3, lines 56-57]);
a dispenser that dispenses the downstream-cooled solution to the atmosphere (dispenser comprising “dispensing valve 48” [Col. 3, line 75]), as the liquid beverage at a temperature that is below the freezing point (the dispenser is capable of dispensing the downstream-cooled solution as a liquid beverage at a temperature that is below the freezing point (of the diluent) for the following reason: dispensing valve 48 is described as a “manually actuated valve” [Col. 3, lines 77-48]; a user could operate dispenser 48 to dispense the downstream-cooled solution at the time before the diluted solution is changed to a ‘semifrozen state’; that is, the ‘state’ or consistency of the dispensed beverage depends 
Additionally, it is noted that claim 1 recites functional limitations drawn toward the intended use or manner of operating the claimed apparatus. The functional limitations are: “for dispensing a liquid beverage comprising a diluent having a freezing point at STP,” “configured to mix the diluent with a concentrate to make a diluted solution,” “cools the diluted solution to below the freezing point,” and “that dispenses the downstream-cooled solution to the atmosphere as the liquid beverage at a temperature that is below the freezing point.” When the cited prior art teaches all of the positively recited structure of the claimed apparatus, it will be held that the prior art apparatus is capable of performing all of the claimed functional limitations of the claimed apparatus. The courts have held that: (1) "apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990), and (2) a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). MPEP § 2114.



    PNG
    media_image1.png
    529
    658
    media_image1.png
    Greyscale

Fig. 1 of Cornelius

	Regarding claim 13, it is noted that the claimed limitation, “wherein each of the diluent, the diluted solution, and the downstream-cooled solution are in a liquid state” is not given patentable weight. A claim is only limited by positively recited elements. In this case, the “diluent,” “diluted solution,” and “downstream-cooled solution” are not positively recited elements of the claimed device. Rather, these elements are materials worked upon by the claimed device. Please see MPEP § 2115, which states that a material or article worked upon does not limit an apparatus claim. Therefore, claim 13 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cornelius, since the positively recited elements of the invention of claim 13 are disclosed by Cornelius as described in the rejections of claim 1 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



It is noted that all of the below rejections under 35 U.S.C. 103 apply to both interpretations described in the Claim Interpretation section above. Therefore, all of the below rejections under 35 U.S.C. 103 can be based on either the first rejection of claim 1 under 35 U.S.C. 102(a)(1) or the alternative rejection of claim 1 under 35 U.S.C. 102(a)(1).

Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Cornelius (US 3,608,779) in view of Tachibana et al. (US 2011/0042141).
Regarding claim 2, Cornelius discloses an upstream cooler that pre-cools a supply of the diluent to a temperature above the freezing point (Fig. 1, “the water supply passes through a water precooling coil 18” [Col. 3, lines 17-18]; “the cooling device 5 must not be operated at a temperature so low that there is a danger of freezing the water in the water precool line 18. If the control 40 is then set to operate at about 37.degree. F. nominally, it may be assumed that the temperature will cycle in the range between 34.degree. and 40.degree. F.” [Col. 5, lines 25-30]).
Cornelius does not expressly disclose a tank that temporarily holds the pre-cooled diluent.
Tachibana is related to a beverage dispenser [Title]. Tachibana discloses a tank that temporarily holds a pre-cooled diluent (Fig. 3 shows a beverage dispenser, which includes a diluent (labeled “TAP WATER” in Fig. 3); the water is cooled in “water tank 17” [0055]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a tank that temporarily holds the pre-cooled diluent. As described in the rejection of claim 1, Cornelius discloses that the diluent/water is cooled as it passes through a water precooling coil 18” [Col. 3, lines 17-18]. The inclusion of a tank that temporarily holds the pre-cooled diluent allows for controlling the cooling of the water: Tachibana describes that by using the tank and ice detecting sensors, the temperature of the water can be cooled to a desired temperature [0056].

Regarding claim 7, Cornelius discloses a pump configured to drive at list one of the diluent, the pre-cooled diluent, the diluted solution, or the downstream-cooled solution through the device (Fig. 3 shows pump 14, which drives at least the diluent/water through the device [Col. 2, lines 36-42]).

Claims 3 – 4 are rejected under 35 U.S.C. 103 as being unpatentable over Cornelius (US 3,608,779) in view of Tuyls et al. (US 6,260,477).
Regarding claim 3, Cornelius discloses a carbonator (element 12 is a “carbonator-blender 12” [Col. 2, lines 31-32]; that is, element 12 functions as a combined mixer and carbonator; “carbonator-blender 12 or premix tank is also charged with carbon dioxide gas” [Col. 2, lines 53-54]). The carbonator of Cornelius is located upstream of the downstream cooler (see Fig. 1).
Cornelius does not expressly disclose wherein the carbonator is fluidly disposed between the mixer and the downstream cooler.
Tuyls is related to “a system and a method of mixing and dispensing a beverage from a beverage concentrate” [Abstract]. Tuyls discloses “a carbonator 22 used to produce carbonated beverage from the mixed beverage from the mixing device 14” [Col. 4, lines 2-4]; Fig. 1 shows that carbonator 22 of Tuyls is downstream of mixing device 14 of Tuyls. Tuyls also discloses a cooler located downstream of the mixing device (“The carbonator 22 may include a refrigeration unit for cooling the beverage” [Col. 4, lines 10-11]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the carbonator is fluidly disposed between the mixer and the downstream cooler. As described above, Cornelius discloses a combined carbonator/mixer, and a downstream cooler. Also as described above, Tuyls discloses a mixer, and a carbonator that may include a downstream cooler. Therefore, the difference between Cornelius and the claimed invention is that the mixer and carbonator are separate elements. This is merely the simple substitution of one known element (a combined carbonator/mixer as disclosed by Cornelius) for another (a carbonator that is separate from a mixer as disclosed by Tuyls) to obtain the predictable result of ultimately providing a final beverage that includes a diluent, a concentrate, and carbonation.

However, Cornelius discloses wherein the carbonator is cooled by a cooler (Fig. 1, carbonator 12 is cooled by cooling device 5 [Col. 3, lines 19-20]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the carbonator is cooled by the downstream cooler. This is merely the simple substitution of one known element for another to obtain predictable results. Specifically, this is the substitution of one cooler for another to cool the carbonator. Regardless of whether the downstream cooler cools the carbonator, as claimed, or another cooler cools the carbonator, as disclosed by Cornelius, the carbonator is cooled as desired by a cooler.

Regarding claim 4, Cornelius discloses a carbonator (element 12 is a “carbonator-blender 12” [Col. 2, lines 31-32]; that is, element 12 functions as a combined mixer and carbonator; “carbonator-blender 12 or premix tank is also charged with carbon dioxide gas” [Col. 2, lines 53-54]). The carbonator of Cornelius is located upstream of the downstream cooler (see Fig. 1). Cornelius also discloses wherein the carbonator is cooled by an intermediate cooler (Fig. 1, carbonator 12 is cooled by cooling device 5 [Col. 3, lines 19-20]).
Cornelius does not expressly disclose wherein the carbonator is fluidly disposed between the mixer and the downstream cooler.
Tuyls discloses “a carbonator 22 used to produce carbonated beverage from the mixed beverage from the mixing device 14” [Col. 4, lines 2-4]; Fig. 1 shows that carbonator 22 of Tuyls is downstream of mixing device 14 of Tuyls. Tuyls also discloses a cooler located downstream of the mixing device (“The carbonator 22 may include a refrigeration unit for cooling the beverage” [Col. 4, lines 10-11]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the carbonator is fluidly disposed between the mixer and the downstream cooler. As described above, Cornelius discloses a combined carbonator/mixer, and a downstream cooler. Also as described above, Tuyls discloses a mixer, and a carbonator that may include .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Cornelius in view of Renken et al. (US 2003/0066306).
Regarding claim 5, Cornelius does not expressly disclose wherein the downstream cooler comprises a cold plate.
Renken is related to a beverage dispenser [Title]. Renken discloses wherein a downstream cooler comprises a cold plate (Fig. 3 shows a beverage dispensing system comprising both an upstream cooler 201 and a downstream cooler 206; element 206 can be a cold plate: “Second heat exchanger 206, also referred to as the tower heat exchanger or tower cold plate” [0024]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the downstream cooler comprises a cold plate. This is merely the simple substitution of one known element for another to obtain predictable results. Specifically, this is the substation of one type of cooler, as disclosed by Cornelius, for a cooler comprising a cold plate, as disclosed by Renken, to obtain the predictable result of cooling the beverage as desired.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Cornelius.
Regarding claim 6, while Cornelius discloses a “refrigeration switch 43 for the refrigeration system 42 is so set that the system 42 is controlled to come on and to turn off in cycles” [Col. 4, lines 24-26], Cornelius does not expressly disclose electronics that maintains the liquid beverage dispensed through the dispenser within a temperature range of no more than 3°C.
However, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include electronics that maintains the liquid beverage dispensed through the dispenser within a temperature range of no more than 3°C. Cornelius discloses 
While Cornelius is silent with regard to a temperature range of no more than 3°C, the courts have held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. MPEP 2144.05-II-A.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Cornelius / Tachibana in view of Tuyls and Bilskie et al. (US 6,234,349).
Regarding claim 8, Cornelius does not expressly disclose wherein the diluted solution is pumped to a carbonator upon activation of the dispenser.
Tuyls discloses wherein a diluted solution is provided to a carbonator (Tuyls discloses “a carbonator 22 used to produce carbonated beverage from the mixed beverage from the mixing device 14” [Col. 4, lines 2-4]; Fig. 1 shows that carbonator 22 of Tuyls is downstream of mixing device 14 of Tuyls).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein a diluted solution is provided to a carbonator. As described above, Cornelius discloses a combined carbonator/mixer, and a downstream cooler. Also as described above, Tuyls discloses a mixer, and a carbonator that may include a downstream cooler. Therefore, the difference between Cornelius and the claimed invention is that the mixer and carbonator are separate elements. This is merely the simple substitution of one known element (a combined carbonator/mixer as disclosed by Cornelius) for another (a carbonator that is separate from a mixer as disclosed by Tuyls) to obtain the predictable result of ultimately providing a final beverage that includes a diluent, a concentrate, and carbonation.
Cornelius / Tuyls does not expressly disclose wherein the diluted solution is pumped to a carbonator upon activation of the dispenser.
Bilskie is related to a beverage dispensing system [Title]. Bilskie discloses a beverage dispensing system with carbonator tank 16 comprising float member 88, and coupled to water tank level switch 40, which allows water to flow from water tank 52 into carbonator tank 16 when switch 40 is activated; then 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the diluted solution is pumped to a carbonator upon activation of the dispenser. This provides an automatic means for filling the carbonator with a liquid. It is noted that Bilskie discloses pumping water to the carbonator upon activation of the dispenser, but does not disclose pumping a diluted solution to the carbonator upon activation of the dispenser. However, Tuyls discloses providing a diluted solution to a carbonator as described above.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Cornelius in view of Page et al. (US 5,565,149).
Regarding claim 9, Cornelius does not expressly disclose an evaporator configured to remove gas from the diluted solution.
Page is related to the control of dissolved gases, such as carbon dioxide, in beverages [Abstract]. Page discloses an evaporator configured to remove gas from a liquid (“The present invention provides a gas/liquid contactor module having hollow fiber membranes and a process for controlling dissolved gases in liquids such as water, beer and the like, by passing the liquid through the shell side of the contactor module to allow addition or removal of dissolved gases by the diffusion of the gases through the membranes into or from the hollow fiber bores” [Abstract]; it is noted that Applicant’s specification states, “Evaporators typically have a semi-permeable membrane to allow gases in the diluted solution to escape during or after mixing” [0014]; therefore, Page’s contactor module having hollow fiber membranes corresponds to the claimed evaporator).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an evaporator configured to remove gas from the diluted solution. This allows for controlling the quantity of carbon dioxide in the liquid, as recognized by Page [Abstract].

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Cornelius / Tachibana in view of Olson et al. (US 2006/0021919).
Regarding claim 10, Cornelius discloses a valve disposed between the pump and a carbonator (check valve 54 is disposed between pump 14 and carbonator 12).
Cornelius does not expressly disclose wherein the valve is a vacuum valve.
Olson is related to a beverage dispensing system [0002]. Olson discloses a vacuum valve that functions as a check valve ([0066], last two sentences).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the valve is a vacuum valve. This is merely the simple substitution of one known element for another to obtain predictable results. Specifically, this is the substitution of a check valve, as disclosed by Cornelius, for a vacuum valve utilized as a check valve, as disclosed by Olsen, to obtain the predictable result of prevention fluid from flowing in an undesired direction, which is the function of a check valve.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Cornelius / Tachibana in view of Goulet et al. (US 5,156,871).
Regarding claim 11, Cornelius does not expressly disclose an upstream cooler tank disposed between the upstream cooler and the mixer.
Goulet is related to a beverage carbonating apparatus and method [Title]. Goulet discloses an upstream cooler tank (Fig. 1, “pre-cooling tank 42” [Col. 2, lines 24-28]), an upstream cooler (“Tank 42 is cooled, as for example, by placement in a refrigerated air space” [Col. 2, lines 29-30]; therefore, the refrigerated air space is the upstream cooler), and a mixer (Fig. 1, element 12).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an upstream cooler tank in addition to the upstream cooler and mixer disclosed by Cornelius. This is merely the combination of prior art elements according to known methods to yield predictable results. Specifically, this is the combination of an upstream cooler tank with an upstream cooler, such that a diluent/water is precooled before being introduced to a mixer.

However, this appears to be a mere rearrangement of parts. The courts have held that rearrangement of parts requires only ordinary skill in the art and hence is considered a routine expedient. MPEP § 2144.04-VI-C.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Cornelius / Tachibana / Goulet in view of Bilskie.
Regarding claim 12, Cornelius does not expressly disclose wherein the pre-cooled liquid diluent resides in the upstream cooler tank until the dispenser is activated.
However, Bilskie discloses wherein a diluent/water resides in a tank (water tank 52) until a dispenser is activated, as described in the rejection of claim 8.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein a diluent resides in a tank until the dispenser is activated, because this provides an automatic means for filling the carbonator with a liquid.
Bilskie does not expressly disclose wherein the diluent is a pre-cooled diluent, and wherein the tank is an upstream cooler tank.
However, Goulet discloses a pre-cooled diluent that resides in an upstream cooler tank, as described in the rejection of claim 11.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the diluent of Bilskie is a pre-cooled diluent that resides in an upstream cooler tank. This allows the diluent/water to be cooled to a desired temperature.



Response to Arguments
Applicant's arguments filed 7 January 2022 have been fully considered but they are not persuasive.
Claim 1 has been amended to recite a “liquid beverage” instead of a “cooled beverage.” On pages 4 – 5, Applicant argues that cited reference Cornelius does not disclose a liquid beverage. Applicant references the website https://en.wikipedia.org/wiki/Solution and provides that website’s definition of the term “solution,” stating that a solution “is composed of only one phase.” Applicant further states, “PHOSITA would understand the “solutions” taught in the Specification, which are mixtures of liquid diluents and concentrate, are liquid solutions,” and “PHOSITA would likewise understand “beverage” as taught in the Specification and recited in the claims to mean a liquid, not a solid or a slurry of liquid and solid.”
However, Applicant's specification indicates that a solution can comprise more than one phase: Applicant's specification recites, "Evaporator 510 is configured to permit at least some gas to permeate out of the diluted solution" [0045]. This indicates that Applicant acknowledges that a 'solution' can comprise more than one phase (in this example, Applicant's 'diluted solution' includes at least gas and liquid. Therefore, Applicant's argument that a solution is defined as "only one phase," based on Applicant's Wikipedia reference, is not persuasive, and thus, the term "solution" is not limited to combinations that are "composed of only one phase." Regarding Applicant’s statement that a person having ordinary skill in the art would understand “beverage” as taught in the Specification and recited in the claims to mean a liquid, not a solid or a slurry of liquid and solid, it is noted that nowhere in Applicant’s disclosure is the term “liquid beverage” recited. Rather Applicant’s disclosure recites terns such as “cooled beverages” and “subzero-cooled beverages.” Additionally, a limitation of claim 1 has been amended as follows, “a dispenser that dispenses the downstream-cooled solution to the atmosphere, as the liquid beverage at a temperature that is below the freezing point.” The lack of the term “liquid beverage” in the disclosure, in addition to the above description of the beverage in the specification and claim 1, indicates that a person having ordinary skill in the art would not exclude a “slurry of liquid and solid” or a semifrozen beverage (as disclosed by Cornelius) from the scope of the term “cooled beverage” or the scope of a “beverage” as described in the specification. Furthermore, it is noted that instant 
Applicant further states that the Background section of the Specification notes that "cooling beverages (liquids) to below 0 °C generally results in a phase change from liquid (the beverage) to solid (not the beverage), which is unfavorable" [Applicant’s remarks, page 5].
However, the Background section indicates that while this is unfavorable because it "can damage the dispensing device and may impede or completely prevent the dispensing of a beverage," the Background section further states, "[h]owever, such cooling is desirable for beverages intended to be consumed cold because subzero-cooled beverages provide a pleasurable "mouth feel" for consumers while avoiding the use of ice cubes, which ultimately melt and unfavorably dilute the beverage." Additionally, Applicant's specification expressly states, "Dispensing step 140 can further include subzero dispensing step 142, where the cooled beverage is dispensed through the nozzle at a temperature below 0 °C" [0065]. Therefore, Applicant's remarks stating, "cooling beverages (liquids) to below 0 °C generally results in a phase change from liquid (the beverage) to solid (not the beverage), which is unfavorable" appear to be in conflict with Applicant's specification, which states that Applicant's invention can dispense a beverage that is "at a temperature below 0 °C."
Finally, it is noted that while Applicant has amended claim 1 to recite a “liquid beverage” instead of a “cooled beverage,” Cornelius’ disclosure of a “semifrozen carbonated beverage” [Title of Cornelius’ patent] reads on the term “liquid beverage” for at least the following reasons: US 2011/0168735 to Van Zeeland is directed toward a beverage dispenser [Title]. Van Zeeland discusses "Frozen carbonated beverages" and describes a process of making a frozen carbonated beverage, wherein "ice crystals form in the liquid" [0005]. That is, Van Zeeland refers to a frozen carbonated beverage as being a liquid comprising ice crystals. Based on this disclosure by Van Zeeland, Applicant's argument (that Cornelius' disclosure of a "semi-frozen beverage" is not a liquid beverage) is not persuasive. Therefore, Cornelius can be considered to disclose a liquid beverage, since Cornelius discloses a semi-frozen carbonated any potable liquid, especially one other than water, as tea, coffee, beer, or milk.” See http://www.dictionary.com/browse/beverage” [Applicant’s remarks, page 4]. Therefore, Applicant’s admission that the term “beverage” means “any potable liquid” further indicates that Cornelius’ disclosure of a “semifrozen carbonated beverage” reads on the term “liquid beverage.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH SIMS whose telephone number is (571)272-3073. The examiner can normally be reached M - F, 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/E.M.S./Examiner, Art Unit 3761          

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761